Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of an assembly of a pneumatic tire and a wheel or process for deploying such an assembly wherein an internal surface of the pneumatic tire comprises an airtight inner liner layer which delimits an internal volume of the pneumatic tire, and wherein the pneumatic tire comprises a first solid self-sealing product and a second liquid self-sealing product housed in the internal volume of the pneumatic tire.

The closest prior art is Majumdar (US-20160167455), which teaches a pneumatic tire and a wheel and a process for deploying such an assembly wherein the pneumatic tire comprises a first self-sealing product and a second liquid self-sealing product housed in the internal volume of the pneumatic tire. However, Majumdar does not teach an internal surface of the pneumatic tire comprising an airtight inner liner layer which delimits an internal volume of the pneumatic tire and the first self-sealing product being a solid self-sealing product.

While one of ordinary skill in the art could attempt to use Majumdar (EP2335913), further referred to as Majumdar EP, to modify Majumdar and attempt to teach the limitations of an internal surface of the pneumatic tire comprising an airtight layer and the first self-sealing product being a solid self-sealing product, this combination still does not teach the airtight layer being an inner liner layer which delimits the internal volume of the pneumatic tire. This is shown in the applicants arguments/remarks filed 12/17/2021 on pages 9-14 along with a showing of why these limitations are critical to the functionality of the tire and that the combination would not satisfy the needs of the invention. Because there is no better teaching or combination in the art, the application is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748